Title: From Thomas Jefferson to James Slaughter, 11 April 1781
From: Jefferson, Thomas
To: Slaughter, James



Sir
In Council April 11th. 1781.

The Orders from General Weedon for your crossing at Sandy Point were in Consequence of Instructions from this board. As you go to relieve Militia at General Muhlenburgs Camp you will of Course receive there the Arms now in their Hands. In the mean Time your March will be perfectly safe, as you will have General Muhlenburgs Camp between yourselves and the Enemy.
The present place of his Encampment is not precisely known to me, but it is 25 or 30 Miles above Portsmouth. You will know it by Enquiry long before you get near it. We shall pay careful Attention to the Relief of the Militia in due Time, combining together as well as we can their Conveniences and the general Good. I am &c,

T. J.

